Citation Nr: 1335836	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  13-23 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


REMAND

VA has not met the statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Review of the record does not show that the Veteran has been provided the requisite notice with respect to his claims for service connection for hearing loss and tinnitus.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, remand is required.  

The Veteran claims service connection for bilateral hearing loss and tinnitus.  He claims that acoustic trauma in the form of exposure to construction equipment during service is the cause of his claimed disorders.  Separation papers (DD 214) confirm that he served as a combat engineer in Vietnam for almost one year.  

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a current "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 

decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385 (2013).  

In the July 1966 service entrance examination, the Veteran's ears and ear drums were normal, with no abnormalities noted by the examining physician.  However, he did report a history of ear trouble, indicating ear aches in 1964.  The audiology examination that was conducted at that time used the American Standards Association (ASA) units of measurement as indicated on the examination report.  Current audiological examination standards use International Standards Organization (ISO) units of measurement.  Accordingly, the Board has converted the audiology data from ASA units to ISO units; the converted pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20

15
LEFT
20
20
25

35

While the converted audiology test results do not meet the criteria for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385, they appear to be significantly higher than considered by the VA examiner in May 2011.  The examiner also relied upon a post-service report of an onset of tinnitus as a child.  This raises the issue with regard to service connection for hearing loss and tinnitus as to whether any hearing loss and/or tinnitus pre-existed entry into service and was aggravated by military service.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be provided requisite statutory and regulatory compliant notice and assistance to the Veteran with respect to his claims for service connection for bilateral hearing loss and tinnitus.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The Veteran must be afforded an appropriate VA examination to determine whether bilateral hearing loss and tinnitus are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been 

reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's bilateral hearing loss and tinnitus pre-existed the Veteran's period of active duty service.  If the examiner concludes that the Veteran's bilateral hearing loss and tinnitus pre-existed his active duty service, the examiner must state the evidence upon which this finding is based.  The examiner must then provide an opinion as to whether the pre-existing bilateral hearing loss and/or tinnitus was aggravated beyond its normal progression by the Veteran's active duty service. 

If the examiner determines that the Veteran's bilateral hearing loss and tinnitus did not pre-exist his military service, the examiner must provide an opinion as to whether any degree of the Veteran's current bilateral hearing loss and tinnitus are related to his active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to 

make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran 

and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

